Citation Nr: 1419503	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-01 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lymphoma or disability manifested by lymphadenopathy, to include as due to exposure to an herbicidal agent, to also include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the pendency of this appeal, the Veteran's claim file was transferred to RO located in Indianapolis, Indiana.  This claim was before the Board in February and July 2013.  On both occasions, the Board remanded it for additional development.  After a January 2014 supplemental statement of the case, this claim has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record does not include a current diagnosis lymphoma or a disability manifested by lymphadenopathy.


CONCLUSION OF LAW

Lymphoma or a disability manifested by lymphadenopathy was not incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim, the RO's November 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In making this determination, the Board acknowledges the Veteran's statement, received in March 2014, that he was scheduled for imaging studies in February 2014 and had an appointment with his primary physician in March 2014.  The Veteran is ultimately responsible for submitting relevant evidence in support of his claim.  However, he did not submit any relevant evidence stemming from the February 2014 imaging study or the March 2014 appointment.  As such, the Board finds that a remand to obtain this evidence is not warranted because there is sufficient evidence to decide the appeal.

The Veteran was provided a VA examination in November 2013, and a supplemental opinion was obtained in January 2014.  The Veteran submitted a statement, received in March 2014, wherein he alleged that the November 2013 VA examination was inadequate because the examiner only asked a couple of questions.  The examiner reviewed the Veteran's claims file and the Veteran's statements, and administered a clinical evaluation.  The Board finds that the examiner addressed the salient question presented by the Veteran's claim and, thus, the examination is adequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In July 2013, the Board remanded the Veteran's claim for additional development.  Specifically, the Board requested that the examiner provide an opinion as to whether the Veteran currently has, or had at any point during the pendency of this appeal, lymphoma or a disability manifested by lymphadenopathy.  In so doing, the examiner was asked to address the evidence of record suggesting the presence of such disability, to include whether any found disability was etiologically related to the Veteran's presumed in-service exposure to an herbicidal agent.  

In November 2013, the Veteran was provided a VA examination, and a supplemental opinion was obtained in January 2014.  As discussed above, the Board finds that the November 2013 VA examination, with January 2014 addendum, is adequate for purposes of adjudicating the Veteran's claim.  Moreover, the Board finds that the November 2013 opinion, with January 2014 addendum, substantially complied with the Board's July 2013 remand as it fully addressed the issue of whether lymphoma or a disability manifested by lymphadenopathy is currently present or was present during the pendency of this appeal.  Therefore, the Board finds that the RO substantially complied with the Board's remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the Veteran's claim.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The salient issue with respect to the Veteran's claim of entitlement to service connection for lymphoma or a disability manifested by lymphadenopathy is whether the evidence demonstrates a current diagnosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In September 2007, the Veteran submitted a claim of entitlement to service connection for "lymphoma," to include as due to exposure to an herbicidal agent.  In support of this claim, the Veteran submitted or identified a variety of private and VA treatment reports.  Included among this evidence were a March 2003 letter and a contemporaneous consultation report from Rajul Parikh, M.D.  In these documents, Dr. Parikh indicated that the Veteran had been referred to him for evaluation of the Veteran's lymphadenopathy.  Dr. Parikh observed that the Veteran's history was "very complex."  Ultimately, Dr. Parikh stated that the nature of the Veteran's lymphadenopathy was "unclear," but was "suspicious for malignancy."  Moreover, the doctor indicated that lymphoproliferative disease was "not unlikely" due to the presence of multiple lymph nodes and given that these lymph nodes newly presented in 1998.  As such, the doctor stated that he was going to schedule the Veteran for a bone marrow aspiration.

Later in March 2003, the Veteran underwent a bone marrow biopsy for a "possible" diagnosis of lymphoma.  The interpretation was normocellular bone marrow with triliniage hematopoiesis; increased megakaryopoiesis with normal platelet count; atypical lymphoid aggregates that were deemed "non-diagnostic"; increased iron stores; and absolute monocytosis.  Further, the diagnosis was "no immunophenotypic evidence of non-Hodgkin's lymphoma."

The evidence of record also included an April 2003 computed tomography (CT) report wherein the Veteran's history was significant for "restage lymphoma."

In a September 2003 CT report, Dr. Parikh indicated that the Veteran's clinical history was significant for "[h]istory of lymphoma and lymphoma re-evaluation."  Despite this, Dr. Parikh did not indicate that the impression was lymphoma following the CT scan.

According to a March 2005 private CT report, the "indication" was lymphoma, and, included among the "impressions," was a "questionable soft tissue density in the region of the body of the stomach."  

Further, a May 2005 private clinical note demonstrated enlarging intra-abdominal lymph nodes, "[questionable] low grade lymphoma."  However, a separate May 2005 private porta hepatis lymph node biopsy demonstrated no evidence of malignancy.

In a June 2008 letter, Michael Kizy, M.D., stated that the Veteran had experienced "unexplained intra-abdominal adenopathy."  Dr. Kizy later opined that there was a "definite possibility" that "some" of the Veteran's medical conditions were related to his military service, and that it was "more likely" in the case of his unexplained adenopathy.

In February 2013, the Board remanded the Veteran's claim of entitlement to service connection for lymphoma for additional development.  Specifically, the Board requested that the RO provide the Veteran a VA examination in order to ascertain the presence of lymphoma and whether it was incurred in or due to his active duty, to include his presumed exposure to an herbicidal agent and/or was due to or aggravated by a service-connected disability.

In April 2013, the Veteran underwent a VA examination.  The examiner indicated that the Veteran did not then have nor had he ever been diagnosed with a hematologic or lymphatic condition.  Ultimately, the examiner opined as follows:

[The] Veteran's military service medical records does not reveal no lymphoma or lymphadenopathy.  Separation Examination revealed no lymphoma or lymphadenopathy.  As well as civilian medical records immediately after [the] Veteran left the active [duty].

Nonspecific Lymphadenopathy is not included in the list of medical conditions related to previous exposure to herbicide in Vietnam service.

Nonspecific Lymphadenopathy is not caused or aggravated by the Veteran's service connected disabilities including posttraumatic stress disorder, bilateral hearing loss, bilateral tinnitus, and hepatitis C.

In November 2013, the Veteran underwent another VA examination to ascertain the presence of lymphoma or a disability manifested by lymphadenopathy.  The Veteran reviewed the Veteran's claims file and administered a clinical examination.  During the examination, the Veteran reported that he was found to have an "incidental" report of non-specific lymphadenopathy in 2005 while he was getting worked up for gastrointestinal problems.  Since 2005, the Veteran reported that he had undergone annual follow-up CT scans, none of which resulted in a current diagnosis of lymphoma or any cancer.  Significantly, the examiner found no signs or symptoms of, or treatment for, a lymphatic disability.  Ultimately, the examiner opined as follows:

As per Veteran's history, review of [Veterans Benefits Management System] records, as per review of current [Computerized Patient Record System] medical records and previous [Compensation and Pension] exam[inations], [the] Veteran is not diagnosed with any lymphomas or any cancers at this time.  [The] Veteran has non-specific lymphadenopathy with out any associated disorders at this time.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board finds that the evidence of record did not demonstrate that the Veteran experienced lymphoma or a disability manifested by lymphadenopathy at any point relevant to this appeal.  In making this determination, the Board acknowledges the presence of evidence suggesting the presence of lymphoma, but no definitive diagnosis was rendered.  The opinions suggesting the presence of lymphoma or other disability manifested by lymphadenopathy were rendered using words such as "suggestive of," "possible," "unclear," and "suspicious for."  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the Board assigns no probative value to the evidence suggesting the possibility of lymphoma or a disability manifested by lymphadenopathy.

The Board finds that the most probative evidence of record is the November 2013 VA examiner's opinion.  The examiner reviewed the relevant evidence of record, evaluated the Veteran, and concluded that there was no demonstration of lymphoma or a disability manifested by lymphadenopathy.  The examiner essentially determined that the evidence suggesting the presence of lymphoma or a disability manifested by lymphadenopathy was preliminary in nature and that more definitive clinical testing was required to confirm the diagnosis.  With regard to follow-up clinical testing after the preliminary diagnosis, the examiner observed that December 2011 and February 2013 CT scans did not demonstrate the presence of  lymphoma, nor did the evidence of record otherwise demonstrated its presence.  In sum, the examiner determined that the Veteran experienced lymphadenopathy, but that it was not associated with any diagnosable disability, including lymphoma.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.

Lymphadenopathy (enlarged lymph nodes) is a clinical finding, which is not a disability in and of itself for which VA disability compensation benefits are payable.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for lymphoma or a disability manifested by lymphadenopathy has not been presented and the appeal must be denied.  The Board also finds that, although the Veteran has had the same complaints throughout the appeal period, the evidence does not indicate a diagnosis of lymphoma was ever appropriate or that there is any disability manifested by lymphadenopathy during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).
To the extent that the Veteran asserts that he has lymphoma or a disability manifested by lymphadenopathy, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Determining whether lymphoma or a disability manifested by lymphadenopathy is present is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding a current diagnosis of lymphoma or a disability manifested by lymphadenopathy, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a prostate disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lymphoma or disability manifested by lymphadenopathy, to include as due to exposure to an herbicidal agent, to also include as secondary to a service-connected disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


